 BELL AEROSPACE COBell Aerospace Company,'Division of Textron, Inc.andInternational Association ofMachinists andAerospaceWorkers AFL-CIO,PetitionerandIn-ternationalUnion,United Automobile,Aerospaceand Agricultural ImplementWorkers ofAmerica,UAW, Petitioner. Cases 15-RC-4535 and 15-RC-4548May 25, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Adrian W. Schwing,Jr.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Following the hearing, these cases were transferred tothe National Labor Relations Board in Washington,D.C., pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and Statementsof Procedure, Series 8, as amended.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.We find, in accord with the agreement of the par-ties, as amended at the hearing, that the following em-ployees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the'The petitions and other formal papers were amended to reflect thecorrect name of the Employer509meaning of Section 9(b) of the Act: All production andmaintenance employees, including leadermen, at theEmployer's plant located in Michoud, Louisiana, ex-cluding office clerical employees, professional em-ployees, technical employees, guards, watchmen, andsupervisors within themeaningof the Act.5.The Employer moves to dismiss the petitions be-cause of an expanding unit. At the time of the hearing,January 21, 1971, there were approximately 76 em-ployees in the above-described unit. Upon delivery ofa ship's hull, to be used in the building of a surfaceeffect vessel at the Employer's Michoud facility, theEmployer projected a need to hire an additional 172employees to outfit the craft. Thus, the record showsthat there were outstanding 172 open requisitions to befilled between March 1 and April 18, 1971. Thereafter,much smaller increases in the total work force are an-ticipated.' Also, at the time of the hearing, employeeswere working in 25 of the 59 planned job classificationsand, according to the Employer's projections, virtuallyall of the remaining 34 job classifications are filled atthe present time. From the above it appears that theplant is now substantially operational in all phases. Inthese circumstances, we find that the Employer's workforce constitutes a substantial and representative seg-ment of the ultimate complement of employees. Inthese circumstances the petitions herein were notprematurely filed.3 Accordingly, we deny the motion todismiss, and we shall direct an immediate election.'(Direction of Election 5 omitted from publication.]An eventual employment peak of approximately 271 employees is ex-pected in June 1971SeeEndicott Johnson De Puerto Rico, Inc,172 NLRB No 194,Gen-era! Cable Corporation,173 NLRB No 42As the size of the present unit substantially exceeds that initially peti-tioned for, the election we direct is conditioned upon an adequate showingof interest among those now eligibleIn order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NLRB v Wyman-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 15 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed190 NLRB No. 91